DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/1/2019.  These drawings are acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  “a loose knot in a rope” in line 3 should be corrected as --[[a]]the loose knot in [[a]]the rope--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: claim 2 recites that a conical portion terminating in “a pointed free end” in lines 2-3. It is noted that claim 1 (which upon claim 2 depends) recites “a distal end” of the enlarged tip portion. The scope of the claim is indefinite as it is not clear whether “a pointed free end” in claim 2 and “a distal end” of claim 1 are distinct and separate or if they are the same structural limitation. For examination purpose, with a review of the drawings of the instant application, “a pointed free end” of claim 2 is interpreted as being a same structural limitation as “a distal end” of claim 1.
Claims 3-4 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention: Jig Pro Shop Hand Turned Marlin Spike by TCL Creations (NPL, hereinafter; “Date First Available” under “Additional Information” section states November 9, 2016.).
Regarding claim 1¸ NPL discloses a device to assist with untying rope knots (“a marlin spike”), the device comprising: 
an elongate body (figA) having a first end (figA) and a second end (figA); and 
an enlarged tip portion (figA) extending from the first end of the elongate body, the enlarged tip portion increasing in diameter from a proximal end (figA) thereof to an intermediate portion (figA)and decreasing in diameter from the intermediate portion to a distal end (figA) thereof.
It is noted that the claim recites that the enlarged tip portion is “configured” to be inserted into a loose knot in a rope so that the enlarged tip portion inhibits the device from slipping out of the knot after the knot is tightened. One of ordinary skill in the art would know that the device of NPL, a marlin spike is configured to be inserted into a knot in a rope. Also, the device of NPL discloses each and every structural limitations of claim 1, therefore, it is clear that the enlarged tip portion of NPL is configured to be performing the claimed functional limitations. 
    PNG
    media_image1.png
    699
    857
    media_image1.png
    Greyscale


Regarding claim 2, NPL discloses the device of claim 1, wherein the enlarged tip portion includes a frusto-conical portion (figA) proximal to the elongate body and a conical portion terminating in a pointed free end (figA; as aforementioned, a pointed free end is considered to be same as the distal end of the enlarged tip portion).
Regarding claim 3¸ NPL discloses the device of claim 2, wherein the frusto-conical portion flares radially outwardly from the elongate body towards the conical portion (figA; also see the third figure of NPL).
Regarding claim 4, NPL discloses the device of claim 2, wherein the pointed free end is rounded (figA).
Regarding claim 5, NPL discloses the device of claim 1, wherein the elongate body includes a through hole (figA, also see the second figure of NPL) near the second end thereof, the through hole receiving one end of a release member (figA) to assist in removal of the device from the knot.
Regarding claim 6, NPL discloses the device of claim 5, wherein the other end of the release member is connectable to a climbing harness. The other end of the release member of NPL and the other end of the release member of the instant application (as seen in fig 7) have same structure. Therefore, it is clear that the other end of the release member of NPL is “connectable” to a climbing harness.
Regarding claim 7, NPL discloses the device of claim 5, wherein the through hole has a chamfered edge (see the second figure of NPL).
Regarding claim 8, NPL discloses the device of claim 1, wherein the second end of the elongate body is chamfered (figA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jig Pro Shop Hand Turned Marlin Spike by TCL Creations (NPL, hereinafter; “Date First Available” under “Additional Information” section states November 9, 2016.) in view of Loosening lashings: using a marlinspike (NPL2, hereinafter; “February 9, 2007).
Regarding claim 9, NPL discloses the device (a marlin spike) of claim 1. NPL2 teaches a method of tying and untying a knot in a rope using a marlin spike. The combination of NPL and NPL2 teaches the method comprising: 
providing the device of claim 1 (NPL);
forming the loose knot in the rope (NPL2; second figure);
inserting the enlarged tip portion of the device into the knot such that the knot tightens over the device when the rope is under tension during use (step under the third figure and step under the fourth figure);
removing the device from the knot after use, thereby expanding the knot (it is noted that the device helps the knot of the rope to be loosened, expanded. When the knot is loosened/expanded, it is clear that the device will be out of the knot with no rope contacting the device); and
untying the expanded knot in the rope (it is noted that the marlin spike is for untying the knot in a rope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device, a marlin spike, of NPL to be used for tying and untying the knot in a rope with steps of claim 9, as taught by NPL2, as tying and untying the knot in the rope is a known purpose of a marlin spike to one of ordinary skill in the art.
Regarding claim 10, the combination of NPL and NPL2 teaches the method of claim 9, wherein removing the device from the knot includes pulling on a release member (figA above; NPL) connected to the second end of the device opposite to the enlarged tip portion (NPL).
Regarding claim 12, NPL discloses a device for untying a knot in a rope (“a marlin spike”), 
the device comprising an elongate body (figA) having a first end (figA) and a second end (figA), and an enlarged tip portion (figA) extending from the first end of the elongate body, the enlarged tip portion increasing in diameter from a proximal end (figA) thereof to an intermediate portion (figA)and decreasing in diameter from the intermediate portion to a distal end (figA) thereof.
NPL2 teaches a use of a marlin spike with a rope. 
The combination of NPL and NPL2 teaches that when the device (NPL) is inserted into a loose knot formed in the rope (NPL2; second figure, step under the second and third figures), the enlarged tip portion retains the device in the loose knot as the knot is partially tightened, and the elongated boy inhibits the knot from fully tightening, thereby facilitating untying of the knot (methods described in NPL2 and the structural limitations of the device of NPL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device, a marlin spike, of NPL to be used with a rope for untying a knot in the rope, as taught by NPL2, as untying the knot in the rope is a known purpose of a marlin spike to one of ordinary skill in the art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NPL and NPL2 in further view of Lew et al (5,029,669).
Regarding claim 11, the combination of NPL and NPL2 teaches the method of claim 10, however, does not explicitly teach connecting the release member to a climbing harness. Lew et al (‘669) teaches that it is known to connect a separate device/tool to a climbing harness so that the separate device/tool is attached to the climbing harness when being used (fig1; abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of NPL and NPL2 to connect the release member to a climbing harness, as taught by Lew et al, for the purpose of attaching the device to the harness when being used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723